DETAILED ACTION
Claims 1-20 filed August 8th 2019 is pending in the current action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 10-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landes et al. (US2003/0183730) in view of Baker et al. (US2018/0098452) 

 	Consider claim 8, where Landes teaches a mounting rail for a console of an aircraft, (See Landes figures 8-11 and paragraph 81 where Landes teaches a mounting rack assembly for an aircraft instrument panel) the mounting rail comprising: a track formed along a length of the mounting rail;(See Landes figure 6 and paragraph 76-77 where there is a bar 210 comprising a track formed from the channel 220) and configured to receive a fastener; (See Landes figure 6 and paragraph 76-77 where there is a mounting tray 690 configured to be secured to the bar 210 via a screw 280 that engages the nut 320)  and a slot formed into a face of the mounting rail. (See Landes figure 6 and paragraph 76-77 where there is a bar 210 comprising a track formed from the channel 220)
	Landes teaches a channel for containing a threaded nut, however Landes does not explicitly teach a pair of threaded faces disposed on opposites sides of the track. However, in the analogous field of mounting electronics Baker teaches a pair of threaded faces disposed on opposites sides of the track. (See Baker figure 4 and paragraph 32 where the bottom rail 50, 52 contains two threaded faces 51, 53 for receiving bolts or screws) Therefore, it would have been obvious for one of ordinary skill in the art to substitute the track with a channel for containing a threaded nut of Landes with the threaded faces of Baker. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of added convenience for the installer (as the nut would not be lost in the channel), while yielding similar results in mounting the electronic devices. 

 	Consider claim 10, where Landes in view of Baker teaches the mounting rail of claim 8, comprising a spacer comprising a tab configured to fit within the slot to attach the spacer to the mounting rail. (See Landes paragraphs 106-107 and figure 16 where the spacers have holes that would allow them to be secured by the screws)

 	Consider claim 11, where Landes in view of Baker teaches the mounting rail of claim 8, comprising a mounting bracket configured to be secured to the mounting rail via the fastener. (See Landes figure 6 and paragraph 76-77 where there is a mounting tray 690 configured to be secured to the bar 210 via a screw 280 that engages the nut 320)  

 	Consider claim 12, where Landes in view of Baker teaches the mounting rail of claim 11, wherein the mounting bracket comprises a slot to allow a height of the mounting bracket relative to the mounting rail to be adjusted. (See Landes figure 14 and paragraphs 105-16 where the angle adapter 900 has slotted mounting holes 906 for adjusting the positioning of the angle adapter)

 	Consider claim 13, where Landes teaches a mounting rail system for a console, (See Landes figures 8-11, 16 and paragraph 81 where Landes teaches a mounting rack assembly for an aircraft instrument panel)  the mounting rail system comprising: a first mounting rail secured to the console and comprising a first track, the first track comprising a channel for containing a threaded nut that are configured to receive a first fastener, a second mounting rail secured to the console opposite the first mounting rail and comprising a second track, the second track comprising a channel for containing a threaded nut that are configured to receive a second fastener; (See Landes figure 16 and paragraph 107 where there are two mounting rails 130 each with a track for containing a threaded nut to mount the angle adapter 900. See Landes figure 6 and paragraph 76-77 where there is a mounting tray 690 configured to be secured to the bar 210 via a screw 280 that engages the nut 320) a first mounting bracket configured to be secured to the first mounting rail via the first fastener; and a second mounting bracket configured to be secured to the second mounting rail via the second fastener. (See Landes figure 16 and paragraph 107 where there are two angle adapters on either side of the avionic equipment 860 for mounting the equipment to the rails 130)
	Landes teaches a channel for containing a threaded nut, however Landes does not explicitly teach a pair of threaded faces disposed on opposites sides of the track. However, in the analogous field of mounting electronics Baker teaches a pair of threaded faces disposed on opposites sides of the track. (See Baker figure 4 and paragraph 32 where the bottom rail 50, 52 contains two threaded faces 51, 53 for receiving bolts or screws) Therefore, it would have been obvious for one of ordinary skill in the art to substitute the track with a channel for containing a threaded nut of Landes with the threaded faces of Baker. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of added convenience for the installer (as the nut would not be lost in the channel), while yielding similar results in mounting the electronic devices. 

 	Consider claim 14, Landes in view of Baker teaches the mounting rail system of claim 13, comprising a spacer configured to be positioned between a component secured to the first mounting bracket and the console. (See Landes paragraph 22 where at least one spacer adapted to fit between such at least one mount and such at least one adjuster; wherein such at least one spacer permits at least one Dzus-type avionics-component to be mounted in a general aviation aircraft cockpit instrument panel assembly adapted to receive the at least one avionics-components tray.)

 	Consider claim 15, where Landes in view of Baker teaches the mounting rail system of claim 14, wherein a face of the first mounting bracket contacts a face of the first mounting rail. (See Landes figure 13B and paragraph 101 where the mounting tray 816 is mounted against the rail 200)

 	Consider claim 16, where Landes in view of Baker teaches the mounting rail system of claim 14, wherein the spacer is secured to the first mounting rail via fasteners that pass through a tab of the spacer. (See Landes paragraphs 106-107 and figure 16 where the spacers have holes that would allow them to be secured by the screws)

 	Consider claim 17, where Landes in view of Baker teaches the mounting rail system of claim 13, wherein the first mounting bracket comprises a slot to allow a height of the first mounting bracket relative to the first mounting rail to be adjusted. (See Landes figure 14 and paragraphs 105-16 where the angle adapter 900 has slotted mounting holes 906 for adjusting the positioning of the angle adapter)

 	Consider claim 19, where Landes in view of Baker teaches the mounting rail system of claim 13, wherein the first mounting rail comprises a plurality of holes that align with a plurality of holes of the console. (See Landes figure 9 and paragraph 84-86 where the mounting rail 200 has mounting screw holes 660 for mounting to the original rails 610)

 	Consider claim 20, where Landes in view of Baker teaches the mounting rail system of claim 13, wherein an opening of the first track comprises a pair of bevelled faces. (See Landes figure 6 and paragraph 77 where the rail 210 has angled edges 290)

Claim(s) 1-7, 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landes in view of Baker in view of Zimmerman et al. (US2014/0152492)

 	Consider claim 1, where Landes teaches a mounting rail system for a console of an aircraft, (See Landes figures 8-11 and paragraph 81 where Landes teaches a mounting rack assembly for an aircraft instrument panel) the mounting rail system comprising: a mounting rail comprising a track with a channel for containing a threaded nut; (See Landes figure 6 and paragraph 76-77 where there is a bar 210 comprising a track formed from the channel 220 and a second channel 260 for holding a nut 320 to secure a threaded screw 280) a mounting bracket configured to be secured to the mounting rail via a fastener that engages threads of the threaded nut; (See Landes figure 6 and paragraph 76-77 where there is a mounting tray 690 configured to be secured to the bar 210 via a screw 280 that engages the nut 320)  
 	Landes teaches a channel for containing a threaded nut, however Landes does not explicitly teach a track with two threaded faces and a fastener that engages threads of the two threaded faces. However, in the analogous field of mounting electronics Baker teaches a track with two threaded faces and a fastener that engages threads of the two threaded faces. (See Baker figure 4 and paragraph 32 where the bottom rail 50, 52 contains two threaded faces 51, 53 for receiving bolts or screws) Therefore, it would have been obvious for one of ordinary skill in the art to substitute the track with a channel for containing a threaded nut of Landes with the threaded faces of Baker. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of added convenience for the installer (as the nut would not be lost in the channel), while yielding similar results in mounting the electronic devices. 
	Baker teaches wherein the two threaded faces are configured to engage the fastener (See Baker paragraph 35 where bolts or screws are inserted in the openings 28 are received by the opposed threaded surfaces 51, 53) However, Baker does not explicitly teach with an interference fit. However, in an analogous field of endeavor Zimmerman teaches with an interference fit. (See Zimmerman paragraph 14 where the first and second mating portions are configured such that an interference fit therebetween can be created by a screw drive that provides a rigid connection, wherein the rigid connection is configured to resist applied moments and linear displacement.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Baker’s screw by configuring an interference fit as taught by Zimmerman. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known techniques to resisting linear displacement up and down the rail to yield predictable results. 

 	Consider claim 2, where Landes in view of Baker in view of Zimmerman teaches the mounting rail system of claim 1, comprising a spacer configured to be positioned between a component secured to the mounting bracket and the console. (See Landes paragraph 22 where at least one spacer adapted to fit between such at least one mount and such at least one adjuster; wherein such at least one spacer permits at least one Dzus-type avionics-component to be mounted in a general aviation aircraft cockpit instrument panel assembly adapted to receive the at least one avionics-components tray.) 

 	Consider claim 3, where Landes in view of Baker in view of Zimmerman teaches the mounting rail system of claim 2, wherein a face of the mounting bracket contacts a face of the mounting rail. (See Landes figure 13B and paragraph 101 where the mounting tray 816 is mounted against the rail 200) 

 	Consider claim 4, where Landes in view of Baker in view of Zimmerman teaches the mounting rail system of claim 2, wherein the spacer is secured to the mounting rail via fasteners that pass through a tab of the spacer. (See Landes paragraphs 106-107 and figure 16 where the spacers have holes that would allow them to be secured by the screws) 

 	Consider claim 5, where Landes in view of Baker in view of Zimmerman teaches the mounting rail system of claim 1, wherein the mounting bracket comprises a slot to allow a height of the mounting bracket relative to the mounting rail to be adjusted. (See Landes figure 14 and paragraphs 105-16 where the angle adapter 900 has slotted mounting holes 906 for adjusting the positioning of the angle adapter)

 	Consider claim 6, where Landes in view of Baker in view of Zimmerman teaches the mounting rail system of claim 1, wherein the mounting rail comprises a plurality of holes that align with a plurality of holes of the console. (See Landes figure 9 and paragraph 84-86 where the mounting rail 200 has mounting screw holes 660 for mounting to the original rails 610)

 	Consider claim 7, where Landes in view of Baker in view of Zimmerman teaches the mounting rail system of claim 1, wherein an opening of the track comprises a pair of bevelled faces. (See Landes figure 6 and paragraph 77 where the rail 210 has angled edges 290)

 	Consider claim 9, where Landes in view of Baker teaches the mounting rail of claim 8, however they do not explicitly teach wherein the pair of threaded faces are configured to engage the fastener with an interference fit.
	Baker teaches wherein the two threaded faces are configured to engage the fastener (See Baker paragraph 35 where bolts or screws are inserted in the openings 28 are received by the opposed threaded surfaces 51, 53) However, Baker does not explicitly teach with an interference fit. However, in an analogous field of endeavor Zimmerman teaches with an interference fit. (See Zimmerman paragraph 14 where the first and second mating portions are configured such that an interference fit therebetween can be created by a screw drive that provides a rigid connection, wherein the rigid connection is configured to resist applied moments and linear displacement.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Baker’s screw by configuring an interference fit as taught by Zimmerman. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known techniques to resisting linear displacement up and down the rail to yield predictable results. 

 	Consider claim 18, where Landes in view of Baker teaches the mounting rail system of claim 13, however they do not explicitly teach wherein the pair of threaded faces of the first mounting rail are configured to engage the first fastener with an interference fit.
 	Baker teaches wherein the two threaded faces are configured to engage the fastener (See Baker paragraph 35 where bolts or screws are inserted in the openings 28 are received by the opposed threaded surfaces 51, 53) However, Baker does not explicitly teach with an interference fit. However, in an analogous field of endeavor Zimmerman teaches with an interference fit. (See Zimmerman paragraph 14 where the first and second mating portions are configured such that an interference fit therebetween can be created by a screw drive that provides a rigid connection, wherein the rigid connection is configured to resist applied moments and linear displacement.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Baker’s screw by configuring an interference fit as taught by Zimmerman. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known techniques to resisting linear displacement up and down the rail to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624